Citation Nr: 0522285	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  95-17 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased schedular rating for lumbosacral 
strain with radiculopathy, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1990 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In August 1990, the RO denied a disability rating in excess 
of 10 percent.  In September 1992, the RO associated 
radiculopathy with the service-connected lumbosacral strain 
and assigned an increased evaluation of 40 percent effective 
from April 1988.  The veteran's disability rating was reduced 
to 10 percent from 40 percent when the RO severed service 
connection for radiculopathy in January 1995.  Since then, 
service connection for radiculopathy has been restored and 
the 40 percent rating which had been assigned has been 
reinstated, effective from the reduction date.  

In July 2003, the United States Court of Appeals for Veterans 
Claims (Court) vacated an April 2000 Board decision which had 
denied a disability rating in excess of 40 percent for 
lumbosacral strain and remanded the case to the Board for 
further action.  Such action has been completed and the claim 
for an increased schedular rating is ready for final review.  


FINDINGS OF FACT

1.  Lumbosacral strain with radiculopathy is not productive 
of more than severe functional impairment.

2.  Ankylosis of the lumbar spine, intervertebral disc 
syndrome, or associated neurological impairments are not 
present.




CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 
40 percent for lumbosacral strain with radiculopathy have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.71a, Diagnostic Code 5295 (2002), 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the August 1990 rating decision was 
promulgated did the AOJ, in April 2004 , provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claim.  The claimant was notified that he should identify 
medical treatment and that VA would assist in obtaining 
identified medical evidence.

The notice provided to the claimant in April 2004 could not 
have been given prior to the first AOJ adjudication of the 
claim, since the first adjudication preceded the enactment of 
the VCAA.  The notice was after the VCAA was enacted, and the 
claimant was afforded the opportunity to identify evidence 
that VA would attempt to obtain.  In that regard, additional 
VA medical records and a letter from the veteran's wife were 
obtained after the VCAA letter, and another VA examination 
was conducted in May 2004.  The process carried out after the 
April 2004 VCAA letter provided the claimant with a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  The timing of the 
notice did not affect the essential fairness of the 
adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  VA examinations were conducted in 1992, 1997, 
1999, and 2004.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Diagnostic Code 5295 lumbosacral strain, effective prior to 
September 26, 2003 provided a noncompensable rating for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent rating was assigned when there was characteristic 
pain on motion.  A 20 percent rating was assigned when there 
was muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was assigned for severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.

Prior to September 26, 2003, the regulations provided a 10 
percent rating for slight limitation of motion of the lumbar 
spine, a 20 percent rating for moderate limitation of motion 
and a 40 percent rating for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Prior to September 26, 2003, the regulations provided a 50 
percent rating for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).  

Effective September 26, 2003, lumbosacral or cervical strain 
is Diagnostic Code 5237.  The general rating formula for 
diseases and injuries of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  The old 
criteria, in effect prior to September 23, 2002, provided a 
10 percent rating for mild intervertebral disc syndrome; a 20 
percent rating when it was moderate, recurring attacks; and a 
40 percent rating when severe with recurring attacks with 
intermittent relief.  A maximum 60 percent rating is assigned 
for intervertebral disc syndrome when the condition is 
pronounced in degree, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months and a 10 percent rating is assigned for 
incapacitating episodes have a total duration of at least one 
week, but less than two weeks during the past 12 months.  
Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome were renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Analysis

The veteran has appealed the denial of a disability rating in 
excess of 40 percent for lumbosacral strain.  He contends 
that a higher rating is warranted due to the nature, extent, 
and severity of the symptoms.   

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a disability rating in excess of 40 percent for 
lumbosacral strain with radiculopathy.  

The veteran's lumbosacral strain with radiculopathy is 
currently rated as 40 percent disabling under old 
38 C.F.R. § 4.71, Diagnostic Code 5295 (2002).  

Forty percent is the schedular maximum under Diagnostic Code 
5295.  Accordingly, a rating higher than 40 percent under old 
Diagnostic Code 5295 can not be assigned, even in light of 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997).

Other codes will be considered.  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).

Old 38 C.F.R. § 4.71, Diagnostic Code 5292 also provides a 
maximum rating of 40 percent, and a rating under Diagnostic 
Code 5292 exceeding 40 percent cannot be assigned pursuant to 
38 C.F.R. §§ 4.40 and 4.45.  Johnston.

Old Diagnostic Code 5289 provides for a 50 percent rating for 
unfavorable ankylosis of the lumbar spine; and the new 
formula for diseases and injuries of the spine provides for a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  We conclude that ankylosis is not 
present.  At the May 2004 VA examination, the veteran's range 
of motion was flexion limited to 30 degrees, right and left 
lateral bend to 15 degrees, and right and left rotation to 20 
degrees.  The examiner stated that the veteran's restriction 
of motion was due to tightness in the back and the lack of an 
exercise program and that he had very mild lumbosacral strain 
or lumbago.  No diagnosis or other satisfactory evidence of 
ankylosis is of record, and ankylosis has not been claimed.  

There is evidence of spinal stenosis, narrowing of the 
lateral recesses, and central disc protrusion, as shown by 
the private July 1995 CT scan.  However, the April 1992 
neurological examination was within normal limits.  The 
examiner indicated that the veteran had good muscle strength 
in all areas and no sensory deficits and the deep tendon 
reflexes were 2+.  He diagnosed chronic pain syndrome.  Also, 
the July 1995 electromyographic study indicated that there 
was no associated involvement at the exiting right or left 
nerve root.  The veteran complained of shooting pain that 
radiated to the tops and bottoms of his feet on VA orthopedic 
examination in September 1997.  However, that examiner 
examined him for increased discomfort on dorsiflexion of his 
feet during straight leg raising and found that he did not 
have any appreciable increase in discomfort.  He also 
reported that gross muscle testing of the quadriceps, 
anterior tibials, extensor hallucis longus, peroneals, and 
plantar flexors was grossly intact, and he diagnosed chronic 
myofascial pain syndrome, not intervertebral disc syndrome.  

The VA neurologist in September 1997 reported that reflexes 
were all present and symmetric and that sensory examination 
was uninterpretable as the veteran had diffusely decreased 
pinprick in his entire body.  The neurologist reported that 
there was no evidence of documentable objective weakness, 
atrophy, sensory loss, or reflex abnormalities and he 
diagnosed lumbar strain injury aggravated by the aging 
process.  The April 1999 VA joints examiner noted that the 
veteran described radiation down both sides of his lower 
extremities, but in a more or less stocking glove 
distribution, and the examiner indicated that there was 
symptom embellishment and that the veteran had giving way and 
cogwheel type weakness and no reflex changes.  Furthermore, 
the latest VA examiner in 2004 indicated that there was a 
normal electromyogram in 1999 and that there was no 
electromyogram evidence of radiculopathy.  In fact, all 
reports about electromyograms which have been conducted 
during the course of the claim have been that they were 
normal.

The veteran's Lasegue was positive bilaterally at 15 to 20 
degrees when the veteran was examined by the VA orthopedic 
examiner in April 1992, and that examiner diagnosed status 
post low back sprain with radiculopathy, most likely 
stenosis.  However, the veteran presented at that time 
walking in with the help of a cane and with a marked limp on 
the left.  At the time of the VA neurology examination that 
same day, his neurological examination was essentially within 
normal limits.  The April 1992 neurological examiner 
indicated in June 1992 that there were no focal neurological 
findings.  Additionally, in May 1992, the veteran was seen in 
the pain clinic with a gait which was within normal limits 
and although his straight leg raising was positive, the 
impression was nonsomatic pain--myofascial hamstrings 
tightness.  We conclude that the quality of the April 1992 VA 
orthopedic examination report is poor and that it is of very 
little probative value.

We find that the preponderance of the evidence shows that the 
service-connected lumbosacral strain with radiculopathy does 
not produce any disabling radiculopathy, intervertebral disc 
syndrome, or neurological impairment.  We note that the July 
1997 electromyographic report indicates that recruitment was 
incomplete during that electromyogram due to the veteran's 
decreased effort.  Even so, the physician stated that the 
electromyogram was normal with no electrodiagnostic evidence 
of right or left lower extremity radiculopathy.  We also note 
that in April 1999, the veteran embellished symptoms, 
required marked encouragement, and was considered to have 
behaved factitiously during the range of motion testing.

In essence, he is service-connected for radiculopathy, but 
based on a longitudinal review of the evidence, there are no 
symptoms of radiculopathy warranting a rating under 
intervertebral disc syndrome or a neurological Diagnostic 
Code.  The most probative evidence establishes that he does 
not have a pronounced disc syndrome and does not warrant a 
separate evaluation for lower extremity neurologic deficit 
under any theory.

The Board concludes that under the rating schedule, no more 
than a 40 percent rating under Diagnostic Code 5295 is 
warranted for lumbosacral strain with radiculopathy.  

We find that the veteran is not credible and that he and his 
wife, as laypersons, are not competent to indicate that he 
has symptoms from intervertebral disc syndrome or 
neurological impairment from his service-connected 
disability, as those are matters which require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

Extraschedular

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004) for the 
lumbosacral strain claim on appeal.  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004) in the first 
instance.

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board also notes the following.  

In April 1992, the veteran indicated that he had lost 25 days 
in the past 12 months, due to low back pain and doctor 
appointments.  The veteran reported in June 1992 that he 
works full time with light duty.  In September 1997, he 
estimated that he had lost 2-3 weeks from work in the past 
year, largely due to attending numerous medical appointments, 
and that he had several absences from work during the past 
year for particularly acute episodes of back and leg pain 
which lasted for 2-3 days and then resolved.  He also 
reported that he continued to work despite his back problems.  
In February 2000, he reported that he was retired under 
disability.  In May 2004, he reported that he has very 
restricted activity, that he was a machine operator, and that 
he last worked in June 1998 because of the back problem.  
Because the veteran's assertions, which are essentially of 
marked interference with employment due to his 
service-connected low back disability, are not credible or 
supported, consideration of an extraschedular evaluation 
would be an exercise in futility.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

Entitlement to a disability rating in excess of 40 percent 
for lumbosacral strain with radiculopathy is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


